The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Teare et al., US 5,341,813, which describes placing a surface electrode array around a circumference of a residual limb (abstract; Figures 1-3; column 2, lines 47-51 and 57-62; column 4, lines 29-60), recording electric muscle activity as electromyographic signals (Figures 4-5 and 11; column 2, lines 30-33 and 62-68), evaluating the myoelectric signals with regard to a distinctness of the signals (Figures 6-10; column 1, lines 47-50), selecting a prosthesis control procedure based on said evaluation (column 1, lines 56-58; column 3, lines 34-50), fixing several lead electrodes to a prosthesis socket (column 4, lines 60-68), undertaking a selection and definition of the control procedure (column 1, lines 51-58; column 7, lines 24-31), selecting a dual channel control system as a control procedure (column 5, lines 54-66; column 7, lines 19-22), identifying the two most easily distinguishable myoelectric signals (column 6, lines 63-68), and indicating the position of the corresponding electrodes on the residual limb in an indicator device (column 2, lines 15, 33-35, and 55-56; column 3, lines 6-15; column 6, lines 18-22; column 7, lines 1-6 and 37-39; column 10, lines 11-19).  Regarding claim 3, the surface electrode array is certainly capable of being shifted and twisted relative to the residual limb because of the donning procedure and the elastic band 32 (column 4, lines 29-35 and 53-56).  Regarding claim 7, automatically executing elbow bending or extension (for example) is innately implemented in the Boston Elbow and other prosthetic devices (column 4, lines 10-15 and 67-68).  The further limitations of other dependent claims are readily apparent (MPEP § 707) from the passages cited above.
Claims 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Teare et al., US 5,341,813.  Regarding claims 10 and 12, a positioning aid would have been obvious from the LEDs (column 7, lines 37-39) and indentations (column 7, lines 1-6) in order to accurately transfer optimal electrode positions to the prosthetic socket.  Regarding claim 11, repositioning the surface electrode array would have been obvious to the prosthetist in order to optimize based on past experiences and training relative to various anatomical types (column 1, lines 18-39; column 2, lines 36-38; column 6, lines 60-62).  Regarding claim 14, a safety element for lead electrode cables in the Boston Elbow or other prosthetic control system would have been inspired by the “secure connection” at connector 52 (Figure 1; column 5, lines 1-5) and thus would have been obvious to one of ordinary skill in the art so as to prevent inadvertent disabling of prosthetic control. 
Claims 15-22, 24-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al., US 2009/0216339 A1, which discloses a prosthetic socket (abstract; Figures 14, 19; paragraphs 0091+); several lead electrodes for recording electric muscle activities (Figures 14-15, 17, 19, 22; paragraphs 0067, 0074, 0091, 0093); a driven prosthesis component fixed to the socket and coupled with the control unit (paragraphs 0002, 0003, 0007); a surface electrode arrangement around a circumference of a residual limb (Figure 14, 16, 19; paragraphs 0063, 0065) and with dome bolts and nuts (Figures 15, 17, 19, 22; paragraphs 0016, 0073, 0082, 0092+), the surface electrode arrangement capable (MPEP § 2114) of being shifted or twisted (paragraphs 0004-0005, 0013, 0015, 0020, 0070); and a control unit detachably connected via threaded plugs to the surface and lead electrodes (paragraphs 0067, 0072, 0091, 0093).  An adapter for converting pattern recognition signals into dual channel signals to the control unit would have been obvious from paragraphs 0067 (two active electrodes and a reference electrode) and 0075 (two preamplifiers).
Regarding claims 16 and 18, a closed circular strap of surface electrodes would have been obvious in order to facilitate installation onto “permanently installed liners” (paragraph 0075) with suitable insert spacing and/or to reinforce insert slits circumferentially spaced about the liner (paragraph 0083), and said inserts being equally spaced would have been obvious from Figure 16 in conjunction with paragraph 0067.  Regarding claim 17, elastic materials are discussed in paragraphs 0017, 0033, 0062, and 0063.  Regarding claim 19, the fabric reinforcements are considered to be stabilizing elements (paragraphs 0022, 0066, 0070, 0083).  Regarding claim 20, replaceable covers are also included (paragraphs 0029, 0077).  Regarding claim 21, markings are equated to liner holes (paragraph 0062) or depressions (paragraph 0089) and also would have been innate in order to “tailor the spacing and location of the conductive inserts” (paragraph 0020).  Regarding claim 22, cover recesses would have been obvious in order to accommodate projecting electrode surfaces (Figures 11, 14, and 19; paragraph 0029).  Regarding claim 24, attention is directed to Figures 17-19 and 22; paragraphs 0035, 0062, 0081-0082, and 0092.  Regarding claim 27, the unillustrated outer socket (paragraph 0091, last line) covers and thus protects each said plug.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Teare et al., US 5,341,813, in view of Hanson et al., US 2009/0216339 A1.  Dome bolt connections were known in the art, as seen from the above discussion of Hanson et al., and would have been obvious for prosthetics encompassed by Teare et al. in order “to acquire better quality myoelectric signals” (Hanson et al.: paragraph 0016), with the ordinary practitioner having been left to appropriately configure a prosthetic socket and with further motivation (to combine teachings) provided by Hanson et al. similarly being directed to sockets for myoelectrically controlled prostheses with optimized positioning of conductive inserts (paragraph 0020).
				Response to Applicant’s Remarks
Regarding Teare et al. and present claim 1, Applicant asserts that “[it] is unclear which portion of the cited text allegedly correspond to the selection and definition of the control procedure and what allegedly corresponds to the control procedure” (Applicant’s reply of February 8, 2022: page 13, lines 14-18).  Page 3 of the Office action dated September 8, 2021, references column 1, lines 51-58; column 7, lines 24-31; and, relative to Applicant’s claim 7, column 4, lines 10-15 and 67-68.  The first passage of Teare et al. sets forth “a system for assisting in training patients with new prosthetic devices” such that “muscle contractions [are] utilized to perform different tasks” (emphasis added).  The control procedure thus defines a set of tasks, each of which may be selected by an amputee via muscle contractions following an adequate amount of training (further explained in the second passage) such that the amputee’s selection of a defined task is more easily determined by the control system.  The third passage provides a simple example of highly intuitive criteria in which the control procedure task of prosthetic elbow flexion is selected by contracting the biceps and the control procedure task of prosthetic elbow extension is selected by contracting the triceps.
	Applicant further states that “it is unclear which portion of the cited text allegedly correspond to the claimed indicator device” (Applicant’s reply of February 8, 2022: page 13, lines 18-21).  Output signals and other data from each electrode or electrode pair may be displayed simultaneously (Teare et al.: column 2, lines 15, 33-35, 55-56; column 3, lines 6-15), with the channel numbers (e.g., Figures 7 and 9) corresponding to the electrode pairs (column 6, lines 18-22) and hence innately indicating positions of respective electrode pairs on the array 22 and band 32 (Figure 2) and hence on the arm 12 (Figure 1; column 4, line 30 et seq.).  These positions may further be indicated with temporary arm indentations (column 7, lines 1-6) and light emitting diodes (column 7, lines 37-39) for enhanced accuracy in optimizing electrode placement.
	Regarding Hanson et al., a “plug” is defined as “a piece used to fill a hole : STOPPER” or “an obtruding or obstructing mass of material resembling a stopper” (Merriam-Webster’s Collegiate Dictionary, 10th ed.: 1996) and thus may be equated to one or more of the threaded projecting studs and/or nuts affixed to the inner socket, the connection being a direct or indirect mechanical and/or electrical one.  Moreover, electrical plugs would have been obvious in order to facilitate selective engagement and removal of the inner socket and the outer socket having electronics (Hanson et al.: paragraph 0091).  Other issues are adequately addressed in the grounds of rejection as set forth above.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774